Citation Nr: 1625038	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO. 11-31 620  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral knee pain (claimed as swelling of both knees).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from January 1989 to February 2009, to include service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary.

The Veteran contends that he experiences chronic bilateral knee pain which he relates to his active duty service.  In an October 2009 VA treatment record, the Veteran reported no specific injury to his knees, however, he stated that he would chronically kneel on metal decks of ships (he served as a boatswain and his duties included scrubbing, painting, chipping, sanding, etc.).  He was diagnosed as having bilateral knee pain.  

As the Veteran has described persistent symptoms of knee pain, the Board finds a VA examination to provide an opinion as to the nature and etiology of any current bilateral knee disability is necessary.  Moreover, as a diagnosed bilateral knee disability is not of record, a VA examiner should also provide an opinion regarding whether the Veteran's symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.   



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any chronic disability or undiagnosed illness manifested by symptomatology in the knees.  The complete record, to include a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

Following examination of the Veteran and review of the record, the examiner should express an opinion as to the following:

(a) whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's symptoms affecting his knees constitute an undiagnosed illness or a chronic disability caused by a medically unexplained illness.

(b) whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's symptoms affecting his knees constitute a functional diagnosable disorder or disorders.

(c) As to any demonstrated diagnosable disability, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any demonstrated disability is etiologically related to or caused by active service.

Note: The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further review, if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




